The opinion of the court, Mathews, J. absent, was delivered by
Martin, J.
Comly, an intervening party, who claims a lien or privilege on the property attached by the plaintiff, is appellant of a judgment in favor of the latter, on a verdict, which he made a vain effort to set aside.
He has drawn our attention to a bill of exceptions to the opinion of the court, who refused leave to ask Crosby, a witness under examination, whether he knew of any advances having been made by Thompson, the intervening party’s agent, in New-Orleans, for and on account of him (the intervening party) on merchandise shipped to other places, and how the invoices of shipments were made out. This was objected to, on the ground that the question was irrelevant, as no agency was shown in Thompson to make such advances, and he could not prove his agency.
The intervening party claimed a lien or privilege, for advances made on the merchandise attached, through the *412aSency °f Thompson. It was not, therefore, irrelevant to establish the fact, that Thompson had, as the agent of the intervening party and for his account, made advances to persons shipping goods to the consignment of the intervening party’s correspondent, and to establish, by the conformity of the invoice in the present case, to those of other merchandise on which advances were made, that the goods attached were actual goods on which advances were made. We, ° therefore, think the Parish Court erred.
party,mteroslaS| Smndng'aprivS attaohedP inpethe suit, may show that advances have been mad© New-oriean”4 on pedPbyPtheTattCT| th^correspondent Havana f and he may show the manner in which the invoice of tho property was made,
. . „ fíoinmbeSi/Bre-mating theTfactj judged"0'the inn«ousiyOUrejected forod.
But ^plaintiff has contended, that he has a right, by his admission of the fact intended to be proven, to prevent the cause to be remanded, and to require our decision of it, on the evidence introduced, coupled with this admission. . . . it . t When a cause is to be tried by a lury, both parties have an undoubted right to a verdict at their hands, and to their examination of every piece of legal evidence which either of the parties may deem it his interest to present; and neither has a right to withdraw the fair examination of the case on legal evidence, from the jury, and demand our judgment thereon, upon any admission which he may think his interest allows him to make. The party whom his adversary pre-vents t° introduce legal evidence, has no need to eke out, in the best manner he can, the evidence he is allowed to offer; but may at once take his bill of exceptions, and depend on having his case sent back, and the opportunity given him to have any legal piece of evidence he may wish to introduce, presented to the jury.
It is, therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, the verdict set aside, and the case remanded, with directions to the court to allow the intervening party to put to the witness the question mentioned in the bill of exceptions; the appellee paying costs in this court.